       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 1 of 36
                                                              EXHIBIT 1



               SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

        This Settlement Agreement and Release of Claims (“Settlement Agreement”) is entered
into by and between Defendants Southern Home Care Services, Inc. (a Delaware Corporation)
(“SHCS”) and Res-Care, Inc., (a Kentucky corporation) (“ResCare”) (collectively
“Defendants”), on one hand, and Plaintiffs Margaret Anderson, Mary Dixon, Latasha Williams
and Kyonnie Sutherland (the “Named Plaintiffs”), on behalf of themselves and on behalf of the
Settlement Class of SHCS employees described below, on the other. This Settlement Agreement
is intended to fully, finally and forever resolve, discharge and settle the Released Claims, as
defined below, upon and subject to the terms and conditions of this Settlement Agreement.

I.     RECITALS

       A.      WHEREAS, on February 15, 2013, a putative class action lawsuit entitled
Margaret Anderson, Mary Dixon, Latasha Williams and Kyonnie Sutherland, appearing
individually and on behalf of all others similarly situated, v. Southern Home Care Services, Inc.
and Res-Care, Inc., was filed on behalf of Named Plaintiffs in the Superior Court of Dekalb
County, Georgia (“the Action”), and the Action was removed to federal court and litigated in the
United States District Court for the Northern District of Georgia, Atlanta Division, presently case
No. 1:13-cv-00840-LMM;

        B.    WHEREAS, the Named Plaintiffs, on behalf of class members in the Action, have
asserted claims for, among other things, unpaid wages, minimum wages, interest, liquidated
damages, court costs, attorney’s fees, and equitable relief;

        C.     WHEREAS, the Parties engaged in extensive formal and informal discovery
before they reached this Settlement Agreement which included Defendants’ production of
complete payroll and scheduling records for the SHCS employees described herein, numerous
written policy documents, personnel records, employee data and wage data.

        D.      WHEREAS, on April 5, 2017, the parties entered into a “Conditional Stipulation
Regarding Class Certification” [Docket No. 73 in the Action], conditionally defining and
certifying a class of SHCS employees for purposes of the Action, which was approved by order
of the Court in the Action dated April 10, 2017 [Docket No. 74 in the Action];

       E.     WHEREAS, on August 16, 2017, the Parties engaged in a mediation before
Hunter Hughes, an experienced wage and hour class-action mediator, and over the course of the
next several months negotiated a settlement of this case with Mr. Hughes’s assistance and
through multiple in-person and telephonic settlement discussions and exchanges of settlement
information.

        F.     WHEREAS, the Parties have reached an agreement to settle, which is intended to
fully and finally resolve all claims as to the Named Plaintiffs and the class members in the
Action.
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 2 of 36



       NOW, THEREFORE, the Parties agree as follows:

II.    DEFINITIONS

       A.    “Action” refers to the class action lawsuit identified in Section I.A, above,
pending in the United States District Court for the Northern District of Georgia, Atlanta
Division.

        B.    “Claim Form” refers to the form by means of which a Settlement Class Member
can claim their Settlement Share, substantially in the form of Exhibit B hereto, as it may
hereafter be modified by agreement of the Parties.

      C.      “Class Counsel” refers to Benjamin H. Terry, P.C., Pope & Howard, P.C., and
Lee & Braziel, LLP.

       D.     “Class Notice” refers to the Notice of Class Action Settlement and Final Approval
Hearing substantially in the form of Exhibit A hereto, as it may hereafter be modified by
agreement of the Parties or order of the Court.

       E.     “Class Period” refers to the period from August 17, 2008 through the date of
preliminary approval.

       F.     “Court” refers to the court having jurisdiction over the Action, at any stage of the
Action, presently the United States District Court for the Northern District of Georgia, Atlanta
Division.

      G.     “Defendants’ Counsel” refers to Ronald G. Polly, Jr. and Matthew A. Boyd of
Hawkins Parnell Thackston & Young LLP.

       H.    “Exclusion Form” refers to the form, attached hereto as Exhibit C, by which a
Class Member can exclude him or herself from the Settlement Class, as provided herein.

        I.      “Exclusion Period” refers to the interval beginning with the date Class Notice is
first mailed to Settlement Class Members and ending 45 days after the date of first mailing. If a
second mailing to any Settlement Class Member is required as a result of the initial mailing
being returned as undeliverable, the Exclusion Period for those Settlement Class Members only,
who shall be sent a second mailing, will be extended for 15 days (60 days from first mailing)
irrespective of when the first mailing was returned as undeliverable.

        J.     “Final Approval Order” refers to the order of the Court granting final approval of
this settlement as to the Final Settlement Class (defined below) and entering a judgment
approving this settlement on substantially the terms provided herein or as the same may be
modified by subsequent agreement of the Parties.

       K.     “Final Settlement Class Members” refers to all Settlement Class Members who do
not timely and validly exclude themselves from the Settlement Class in compliance with the
exclusion procedures set forth in this Settlement Agreement.
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 3 of 36



         L.      “Final Effective Date” means: If no objections to the Settlement Agreement are
filed, or if one or more objections are filed and are later withdrawn before the Final Approval Order
is entered, the Final Effective Date is the date is the date the Final Approval Order is entered. If one
or more objections are filed and not later withdrawn before the Final Approval Order is entered, the
Effective Date is forty (40) days after the Final Approval Order is entered, provided no appeals are
filed. If there is an appeal of the trial court’s Final Approval Order and Judgment in the Action,
including, but not limited to, any appeal of an award of attorneys’ fees and costs or enhancement
payment to the Named Plaintiffs, then the Final Effective Date is the date of final affirmance of
the Judgment on an appeal, the date of dismissal of such appeal, the expiration of the time for a
petition for review of such appeal by the U.S. Supreme Court, and, if review is granted, the date
of final affirmance of that Judgment following review pursuant to that grant.

        M.      “Ford” means the case of Prinda Ford, Byron Hood, Torin Brown and Kenneth
Heaton, litigated in the Superior Court of Dougherty County, Georgia, Case No. 11:CV2256-2,
filed on October 6, 2011.

      N.      “Geddis” means the case of Chiquita Geddis, Yekether Barnes, Felicia Holt, and
Deborah Harris v. Southern Home Care Services, Inc. and Res-Care, Inc., Case No. 3:07-CV-
036-TCB, litigated in the United States District Court for the Northern District of Georgia, filed
on May 1, 2007.

       O.      “Geddis/Ford Participants” means those individuals who were named plaintiffs or
opted-in as plaintiffs in Geddis or who were named plaintiffs in Ford.

       P.      “GMWL” means the Georgia Minimum Wage Law, O.C.G.A. §34-4-1 et seq.

       Q.     “Judgment” refers to the judgment entered by the Court in conjunction with the
Final Approval Order.

       R.      “Maximum Settlement Amount” means $7,727,500.00, and is the maximum
amount payable by Defendants related to this settlement, and is inclusive of all moneys expended
pursuant to this settlement, including, without limitation, Plaintiffs’ attorney’s fees and costs,
payments to the settlement administrator, settlement payments to class members, enhancement
payments to the Named Plaintiffs, and all payroll taxes associated with the settlement payments
taxable as wages as set forth in the Settlement Agreement.

      S.     “Named Plaintiffs” refers to Margaret Anderson (or individually “Anderson”),
Mary Dixon (or individually “Dixon”), Latasha Williams (or individually “Williams”) and
Kyonnie Sutherland (or individually “Sutherland”).

        T.   “Parties” refers to the Named Plaintiffs and Defendants, and, in the singular, to
any of them.

       U.      “Potential Liability Period” means the date between August 17, 2008 and
December 31, 2015, except as to the Geddis/Ford Participants, for whom the Potential Liability
Period shall be July 4, 2012 to December 31, 2015.
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 4 of 36



       V.     “Preliminary Approval Order” refers to the order of the Court granting
preliminary approval of the Settlement set forth herein (substantially in the same form as Exhibit
D hereto).

      W.      “Qualifying Final Class Member” shall be all Final Settlement Class Members
who submit a Claim Form in accordance with Section IX.

       X.     “Released Claims” means all of the claims that are waived and released under
Sections X. A and B hereof.

       Y.      “Released Period” means from August 17, 2008 through December 31, 2015.

       Z.      “Released Persons” has the meaning set forth in Section X.A., hereof.

        AA.     “Settlement Administrator” refers to Simpluris, Inc., or such other entity upon whom
the Parties mutually agree.

        BB.     “Settlement Class” means, subject to the exclusions described below, all of
SHCS’s employees subject to the GMWL who worked in Georgia during the applicable Potential
Liability Period and who meet all of the following criteria:

             1.    Were (a) classified by SHCS as an hourly, non-exempt employee pursuant
to the FLSA or (b) classified by SHCS as an exempt “companion” pursuant to 29 U.S.C.
§213(a)(15);

               2.      Cared for multiple clients during their workday on at least one occasion
during the Potential Liability Period;

                3.      During such occasions where the employee cared for multiple clients
during a single work day during the Potential Liability Period, drove from one client’s residence
to another client’s residence during such workday (“Drive Time”); and

               4.      Were not assigned an hourly wage by SHCS specific to their Drive Time
during the Potential Liability Period.

        The Settlement Class expressly excludes any Geddis/Ford Participant who did not meet
the criteria set forth in this definition after July 3, 2012, even if such Settlement Class Member
met the above criteria before July 3, 2012. Based upon the definitions above, the Parties
estimate that the Settlement Class consists of approximately 10,700 members.

       CC. “Settlement Class Member” means any current or former SHCS employee
included in the definition of the Settlement Class.

       DD.   “Settlement Share” refers to the payment to which a Qualifying Final Settlement
Class Member is eligible pursuant to this Settlement, as more fully set forth in Section IX.A.6.,
below.
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 5 of 36



        EE.     “Submission Date” refers to the date by which a Settlement Class Member must
submit a valid claim for to claim their Settlement Share, which shall be forty-five (45) days after
the date of first mailing. If a second mailing to any Settlement Class Member is required as a
result of the initial mailing being returned as undeliverable, the Submission Date for those
Settlement Class Members only, who shall be sent a second mailing, will be extended for fifteen
(15) days (60 days from first mailing) irrespective of when the first mailing was returned as
undeliverable.

III.   APPLICATION FOR COURT APPROVAL OF SETTLEMENT, CLASS
       CERTIFICATION, CLASS NOTICE AND FINAL APPROVAL HEARING

        Promptly upon the full execution of this Settlement Agreement (or sooner if the Parties
confirm to one another full agreement to the terms of this Settlement Agreement), Plaintiffs shall
apply to the Court for approval of the Settlement, including a Preliminary Approval Order
substantially in the form attached as Exhibit D, preliminarily approving the Settlement
Agreement under the legal standards relating to the preliminary approval of class action
settlements; approving the Class Notice, Claim Form, and Exclusion Form, as attached hereto as
Exhibits A, B, and C, respectively; and setting a final approval hearing and briefing schedule.
Solely for purposes of this Settlement, Defendants stipulate that the Settlement Class meets all of
the class certification requirements of Fed. R. Civ. P. 23. Should this Settlement not become
effective for any reason, the fact that the Parties stipulated to certification of a Settlement Class
in this Settlement Agreement shall have no bearing on and not be admissible on the question of
whether a class should be certified or should continue to be maintained in a non-settlement
context, in the Action or any other lawsuit or proceeding, and as to Defendants’ liability for the
claims alleged by Plaintiffs, individually and on behalf of the Settlement Class, which liability
Defendants expressly deny.

IV.    CLAIMS ADMINISTRATION

       A.     Engagement of Settlement Administrator.      Promptly upon entry of the
Preliminary Approval Order (if not sooner), the Parties shall engage the Settlement
Administrator. As more fully set forth in Section IX, Defendants shall pay the Settlement
Administrator’s reasonable fees, estimated not to exceed $30,000, out of the Maximum
Settlement Amount.

       B.      Duties of Settlement Administrator. The Settlement Administrator shall be solely
responsible for:

               1.    Preparing, printing and disseminating to Settlement Class Members the
Class Notice, Claim Form, and Exclusion Form;

              2.      Promptly furnishing to counsel for the Parties copies of any requests for
exclusion, objections or other written or electronic communications from Settlement Class
Members which the Settlement Administrator receives;

               3.      Determining and distributing the claimed Settlement Share of each
qualifying Final Settlement Class Member in accordance with this Settlement Agreement;
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 6 of 36



              4.     Keeping track of requests for exclusion including maintaining the original
mailing envelope in which the request was mailed;

               5.     Preparing and mailing, in accordance with this Settlement Agreement and
Order of the Court, the Named Plaintiffs’ enhancement awards, and Settlement Shares to
claiming Final Settlement Class Members;

                6.     Performing all tax calculation and reporting duties required by federal,
state or local law including the filing and distributing of all necessary tax returns and related
forms (e.g., 1099s, W-2s, etc.);

              7.      Referring to Class Counsel all inquiries by Settlement Class Members
regarding matters not within the Settlement Administrator’s duties specified herein;

                 8.    Apprising counsel for the Parties of the activities of the Settlement
Administrator;

              9.     Maintaining adequate records of its activities, including the dates of each
mailing of Class Notices, returned mail and other communications and attempted written or
electronic communications with Settlement Class Members;

                 10.   Confirming in writing its completion of the administration of the
settlement;

                11.    Preparing a final report summarizing the number of requests for exclusion
and disputes filed;

                12.    Preparing a declaration attesting to compliance with the requirements set
forth above. Such declaration shall be provided to Class Counsel and Defendants’ Counsel and
filed with the Court no later than ten (10) days prior to the Final Approval Hearing, or as soon as
practicable prior to the Final Approval Hearing if administration is not complete by the above-
referenced 10-day deadline;

              13.    Resolving disputes during the claims administration process in the manner
provided under subparagraph C below; and

                 14.   Such other tasks as the Parties mutually agree.

        C.      Dispute Resolution.      The Settlement Administrator will have the initial
responsibility for resolving all disputes, including those where Defendants’ records differ from
the information submitted by (1) Settlement Class Members with their Claim Forms or (2)
individuals contending they should be Settlement Class Members by giving written notice to the
Claims Administrator that arise during the claims process, including, without limitation, disputes
regarding whether an employee is entitled to a Settlement Share and, if so, to what extent. In
resolving such disputes, Defendants’ employment records shall be presumed to be accurate and
correct, and shall be final and binding, unless the information submitted by the Settlement Class
Member (e.g., time records, pay stubs, employment records, termination notice, final pay
information, etc.) conclusively proves otherwise, or Defendants agree with the accuracy of the
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 7 of 36



information provided. In the event the Settlement Administrator cannot resolve a dispute based
on a review of the available information, or if any other dispute arises regarding the application
or interpretation of this Agreement that cannot be resolved by the Settlement Administrator, the
Settlement Administrator will request a conference call between the Settlement Administrator,
Class Counsel, and Defendants’ Counsel to discuss and resolve the dispute. If the dispute cannot
be resolved following such call, the parties shall submit the dispute to Hunter Hughes for final
and binding arbitration, with Mr. Hughes’s costs allocated equally between the parties. Such
resolution(s) shall be final and binding on the Settlement Class Member(s) involved in the
dispute.

V.     CLASS NOTICE AND EXCLUSION FORM

        A.      Initial Identification of Settlement Class Members. Within thirty (30) days of the
date of the Preliminary Approval Order, Defendants will provide the Settlement Administrator
and Class Counsel a confidential list containing, to the extent reasonably ascertainable by
Defendants’ records, the name, last known address, telephone number, and social security
number of each Settlement Class Member. Defendant will also provide the dates of employment
and estimated Total Drive Miles and Total Drive Time (as calculated by Resolution Economics,
Defendants’ expert labor economists, which Class Counsel and the Final Settlement Class
Members accept as accurate for purposes of this Settlement) for each Settlement Class Member
during the Potential Liability Period (taking into account the different periods applicable to the
Geddis/Ford Participants and the other Settlement Class Members). Defendants shall provide
this information to the Settlement Administrator in a Microsoft Excel file or other electronic
format that is acceptable to both Defendants and the Settlement Administrator.

       B.     Mailing of Class Notice. Promptly upon receipt of the Settlement Class Member
information from Defendants, the Settlement Administrator shall obtain updated forwarding
addresses from the U.S. Postal Service. Within 10 business days after receipt of the Settlement
Class Member information identified in Section V.A., the Settlement Administrator shall mail
the Class Notice to all Settlement Class Members via first-class U.S. mail using the updated
address information.

       C.      Submission of Exclusion Forms. To exclude themselves from the settlement and
the application of this Settlement Agreement (including, without limitation, the releases
contained herein), a Settlement Class Member must return a completed Exclusion Form to the
Settlement Administrator that is postmarked no later than the last day of the Exclusion Period. If
an Exclusion Form is returned without a postmark, Exclusion Forms received within 10 business
days of the Submission Deadline will be presumed to be submitted timely.

VI.    BINDING EFFECT; EXCLUSION AND OBJECTION RIGHTS

       A.     Right of Settlement Class Members to Be Excluded. Any Settlement Class
Member, other than a Named Plaintiff, may elect to be excluded from the Settlement Class at any
time during the Exclusion Period. To be effective, any such election must be made in writing;
must contain the name, address, telephone number, and last four digits of the social security
number of the Settlement Class Member requesting exclusion; must be signed by the individual
who is electing to be excluded; and must be mailed to the Settlement Administrator and
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 8 of 36



postmarked on or before the end of the Exclusion Period subject to the provisions of Section V.C
above. Timely submission of a fully completed and accurate Exclusion Form to the Settlement
Administrator as provided herein shall comply with these requirements. If an Exclusion Form
or other compliant exclusion notice is submitted but is untimely or incomplete, Defendants may,
at their sole discretion, waive the requirements above and accept the exclusion. If the Exclusion
Form is incomplete or defective and will not be accepted by Defendants, Defendants will
promptly notify the Administrator who will notify the sender in writing as soon as possible about
the defect and the deadline to cure the defect. Promptly upon receipt of any exclusion notice, the
Settlement Administrator shall identify to the Parties any exclusion notice submitted, and state
whether it is defective in any way. Where a postmark is included, the date of the postmark on
the mailing envelope shall be the exclusive means to determine whether a request for exclusion
is timely. If an Exclusion Form is returned without a postmark, Exclusion Forms received within
10 business days of the Submission Deadline will be presumed to be submitted timely. Any
Settlement Class Member who timely requests exclusion in compliance with these requirements:
(i) shall not have any rights under this Settlement Agreement; (ii) shall not be entitled to receive
a Settlement Share; (iii) shall not be entitled to submit an objection to this Settlement
Agreement; and (iv) shall not be bound by this Settlement Agreement, the Final Approval Order,
or the Judgment.

       B.     Binding Effect on Final Settlement Class Members. Except for those Settlement
Class Members who exclude themselves in compliance with the procedures set forth above, all
Settlement Class Members will be deemed to be Final Settlement Class Members for all
purposes under this Settlement Agreement; will be bound by the terms and conditions of this
Settlement Agreement, the Final Approval Order, the Judgment, and the releases set forth herein;
and, except as provided in Section VI.C, below, will be deemed to have waived all objections
and opposition to the fairness, reasonableness, and adequacy of the settlement.

        C.      Right to Object. Any Final Settlement Class Member, other than the Named
Plaintiffs, may object to this settlement, provided that such objections are made in a writing and
either filed electronically through the Court’s ECF system or mailed to the Court, Settlement
Administrator, Class Counsel, and Defendants’ Counsel so that it is postmarked no later than the
last day of the Exclusion Period. Such objection shall include the name and address of the
objector, the basis for any objection, the signature of the objector, and, if the objector is
represented by counsel, the name, address and signature of the objector’s counsel. No Final
Settlement Class Member may be heard at the Final Settlement Hearing who has not complied
with these requirements and any Final Settlement Class Member who fails to comply with these
requirements will be deemed to have waived any right to object to any and all terms, provisions
and conditions of the Settlement.

        D.     Communication Between Counsel Regarding Objections and Exclusions. Upon
receipt, counsel for the Parties or the Settlement Administrator shall promptly exchange with one
another and provide to one another copies of all objections, exclusions and/or challenges to the
Settlement or to any part thereof.

       E.    Prohibition on Filing Complaints or Proceedings Pending Final Approval. The
Named Plaintiffs shall be prohibited from receiving any equitable relief and/or monetary
recovery from a complaint or charge of any kind filed with any state agency, the federal
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 9 of 36



Department of Labor, or from initiating or pursuing any lawsuit or other legal proceeding
regarding any of the Released Claims as defined in Section X., below. Final Settlement Class
Members shall similarly be prohibited from receiving any equitable relief and/or monetary
recovery from a complaint or charge of any kind filed with any state agency, the federal
Department of Labor, or from initiating or pursuing any lawsuit or other legal proceeding
regarding any of the Released Claims as defined in Section X during the time period between the
date the Class Notice is mailed and the entry of the Final Approval Order (or, if no Final
Approval Order is entered, the date of the Final Approval Hearing during which the Court fully
and finally disapproves of the Settlement contemplated herein). The terms of this subsection will
be included in the Preliminary Approval Order (Exhibit D).

        F.      Covenant Not to Sue or Participate in Any Other Action. Subject to the Court’s
granting of final approval of the settlement contemplated herein, any Final Settlement Class
Member shall be forever barred from filing any other action or proceeding or participating either
as a named plaintiff or as an unnamed class member in any other lawsuit or class action in any
state or federal court or administrative tribunal as permitted by law regarding any of the Released
Claims as defined in Section X below.

VII.   FINAL SETTLEMENT APPROVAL

        To the extent the Court finds it necessary, a hearing shall be held for the purpose of
entering the Final Approval Order and entry of Judgment approving this Settlement Agreement
and releasing the claims of the Final Settlement Class. The date of the hearing shall be set by the
Court and notice of such shall be provided to Settlement Class Members in the Class Notice,
although such hearing may be continued by the Court without further notice to Settlement Class
Members. If no objections are filed, the Court may determine that a hearing is not necessary and
may enter the Final Approval Order and Judgment without further hearing as it deems
appropriate.

VIII. SETTLEMENT TERMINATION

        A.      Grounds for Settlement Termination.       In accordance with the procedures
specified in Section VIII.B below, this Settlement Agreement may be terminated by any Party if
the Court declines to enter the Preliminary Approval Order, Final Approval Order or Judgment
in substantially the form submitted by the Parties, or the agreed-upon settlement does not
become final for any other reason. Defendants may, at their sole discretion, terminate the
Settlement Agreement if ten percent (10%) or more of the Settlement Class Members, by number
and/or by value, exclude themselves from the settlement. Defendants must exercise their right to
withdraw by providing written notice to Class Counsel within twenty (20) days of receiving
notice from the Settlement Administrator that the total number of requests for exclusion has
reached ten percent (10%). Defendants’ Counsel shall be provided by the Settlement
Administrator with the identity of any Settlement Class Member who excludes themselves from
the settlement.

        B.      Procedures for Termination. To terminate this Settlement Agreement on one of
the grounds specified above, the terminating Party shall give written notice to the other Party no
later than ten (10) days after the Court acts in such a way as to trigger a termination event (as
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 10 of 36



applicable) or twenty (20) days of receiving notice from the Settlement Administrator that the
total number or value of requests for exclusion has reached ten percent (10%).

       C.      Effect of Termination. Termination of this Settlement Agreement shall have the
following effects:

                1.     The Settlement Agreement shall be terminated and shall have no force or
effect, and no Party shall be bound by any of its terms, except for Sections III, VIII.C, and XI;

               2.      The Preliminary Approval Order, Final Approval Order and Judgment
shall be vacated;

              3.      The Settlement Agreement and all negotiations, statements and
proceedings relating thereto shall be without prejudice to the rights of any of the Parties, all of
whom shall be restored to their respective positions in the Action prior to the Settlement;

               4.       Neither this Settlement Agreement, nor any ancillary documents, actions,
statements or filings in furtherance of the Settlement shall be admissible or offered into evidence
in the Action or any other action for any purpose other than to enforce the terms of the
Settlement.

              5.     The Parties shall stipulate to a schedule for the Action that is sufficient for
the completion of additional discovery, expert discovery, dispositive motion practice (including
summary judgment and decertification motions) and trial.

               6.      Except as required by the Court, as is necessary to inform the Court of the
termination of this Settlement, and to implement the provisions of Sections VIII.C.1. through 5.,
above, the Parties shall not contact the media or otherwise make public comment regarding the
proposed Settlement, its terms, the termination thereof, or the reasons therefor.

IX.    SETTLEMENT PAYMENTS

       A.      Defendants’ Settlement Payment Obligations.

              1.     Settlement Amount. The Settlement Amount shall be the amount actually
paid by Defendants pursuant to this Settlement Agreement.

                2.     Reasonable Attorneys’ Fees and Litigation Expenses. Class Counsel will
request, without opposition from Defendants, that the Court award them reasonable attorneys’
fees in an amount up to and including Two Million, Five Hundred Seventy-Five Thousand, Eight
Hundred Thirty-Three Dollars and Thirty-Three cents ($2,575,833.33), and incurred litigation
expenses not to exceed $60,000, to be divided among Class Counsel as they may agree.
Defendants agree not to oppose such requests. The award of reasonable attorneys’ fees and
litigation costs granted by the Court will be subtracted from the Maximum Settlement Amount
for purposes of calculating the amounts otherwise potentially payable hereunder. Any award of
attorneys’ fees and costs shall include and satisfy all past and future fees and costs incurred to
prosecute and settle the Action and this Settlement Agreement, including addressing objections,
work associated with settlement administration, obtaining the Final Approval Order and
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 11 of 36



Judgment, and any appeals. The Settlement Administrator’s costs shall not exceed $30,000 and
are separate from the litigation costs incurred by Class Counsel. If the Court awards lesser
amounts in attorneys’ fees and/or costs to Class Counsel, the difference between the amounts
allocated under this Settlement Agreement and the amounts awarded shall be included in the
Maximum Distributable Amount (as defined in Section IX.A.5.).

              3.      Reasonable Expenses of the Settlement Administrator. The expenses of
the Settlement Administrator, not to exceed $30,000.00, shall be paid out of the Maximum
Settlement Amount. If Settlement Administrator expenses are less than the stated amount, the
difference between the amount allocated under this Settlement Agreement and the amount
awarded shall be included in the Maximum Distributable Amount (as defined in Section IX.A.5).

               4.     Reasonable Enhancement Award to the Named Plaintiffs. Class Counsel
have stated they will seek approval from the Court for a reasonable enhancement award to the
Named Plaintiffs, in a total aggregate amount not to exceed Thirty Thousand Dollars ($30,000),
with each of the four Named Plaintiffs receiving $7,500 of that amount. If the Court awards a
lesser amount to the Named Plaintiffs, the difference between the amount allocated under this
Settlement Agreement and the amount awarded shall be included in the Maximum Distributable
Amount (as defined in Section IX.A.5).

        This payment is in addition to each Named Plaintiffs’ Settlement Share to which she may
be entitled (if any) as a member of the Final Settlement Class. The Named Plaintiffs will receive
an IRS Form 1099 for the portion of the settlement distributed to him or her that represents his or
her respective enhancement payment. The Named Plaintiffs shall be responsible for properly
declaring such income to the appropriate taxing authorities and for paying any taxes due on such
amounts. In exchange for this enhancement award, the Named Plaintiffs will enter into a binding
general release of all known and unknown claims they may have against Defendants.

               5.     Allocations to the Settlement Class. The amount remaining from the
Maximum Settlement Amount after deducting the reasonable attorneys’ fees and litigation costs,
reasonable claims administration costs, reasonable enhancement payments, and the amount
calculated to be the employer’s portion of taxes due on wages (“Employer Taxes”) (resulting in
the “Maximum Distributable Amount”) will be available for distribution to Final Settlement
Class Members who do not exclude themselves and who make claims in accordance with the
terms of this Agreement. Although the Employer Taxes initially will be deducted to establish the
Maximum Distributable Amount, if, after the claims period closes, the amount of unclaimed
funds exceeds the Employer Taxes, the Maximum Distributable Amount will be increased by the
amount of the Employer Taxes and the distributions to the Class Members will be recalculated
before payments are sent to those eligible for payment. In that event, the Employer Taxes will
be paid from the unclaimed settlement funds and not deducted from the Maximum Settlement
amount as part of calculating the Maximum Distributable Amount.

               6.      Calculation of Settlement Shares. The Settlement Share to which each
Final Settlement Class Member is eligible (provided they file a valid claim, as described below)
shall be calculated by first allocating a minimum Settlement Share of twenty-five dollars
($25.00) to each Settlement Class Member. After such allocation, the remainder of the Maximum
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 12 of 36



Distributable Amount shall additionally be allocated among the Settlement Class Members as
follows:

Pro Rata Percentage:
    Total Hours of Estimated Drive Time by the Settlement Class Member in his/her applicable Potential Liability Period
     ____________________________________________________________________________________________

    Total of Hours of Estimated Drive Time by all Settlement Class Members in all applicable Potential Liability Periods

Settlement Share:

       The Total Remaining Maximum Distributable Amount x the Settlement Class Member’s Pro Rata Percentage

                7.      Forms Provided to Class Members. The Class Notice shall be
accompanied by a Claim Form, which shall inform each Settlement Class Member: (1) that the
Class Member agrees to participate in the settlement for all purposes and thereby waive any
additional rights the Class Member may have related to the Class Claims; (2) that the Class
Member is shown by Defendants’ records to have worked in the Plaintiff Class; (3) the total
Drive Time Miles attributed to the individual, (4) the Total Drive Time Hours attributed to the
individual, (5) the estimated Settlement Share for the individual (6) that the Class Member shall
have until the Submission Date to submit his or her Claim Form to the Settlement Administrator;
and (7) to obtain a Settlement Share, the Settlement Class Member must file a valid Claim Form
and not exclude him/herself from the Settlement.

                8.       Time for Submission of Claim Forms. A completed Claim Form must be
submitted to the Settlement Administrator and postmarked, emailed, or faxed on or before the
Submission Date. If a Claim Form is returned by mail without a postmark, Claim Forms
received within 10 business days of the Submission Deadline will be presumed to be submitted
timely. To be effective, the Claim Form must be submitted in writing; must contain the name,
address, telephone number, and last four digits of the social security number of the Settlement
Class Member making the claim, must be signed by the individual who is making the claim, and
must be mailed, emailed, or faxed to the Settlement Administrator and postmarked on or before
the Submission Date or be received within 10 business days if it lacks a postmark. A claim form
shall be defective if it does not contain, in legible form, all of the above-referenced information.

                9.      Correction of Defective Claim Forms. If the Administrator receives a
defective Claim Form, the Administrator shall return the Claim Form to the Class Member via
first class mail and instruct the Class Member that he or she has until the later of (i) twenty (20)
days or (ii) the Submission Date within which to correct and/or complete the Claim Form and/or
provide the requested information and return it via first class mail, email, or fax. If a corrected
and fully completed Claim Form is not received within said timeframe, the Claim Form shall be
considered defective and invalid for purposes of this settlement.

              10.     Unclaimed Amounts. A Settlement Class Member must make a valid
claim to obtain their respective Settlement Share. If any Settlement Class Member does not
make a valid claim by submitting a valid and timely Claim Form, then the value of the
Settlement Share for such Settlement Class Member(s) shall be deemed an “Unclaimed
Amount.” Unclaimed Amounts shall be retained by Defendants.
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 13 of 36



               11.     Allocations of Settlement Payments and Taxes. All payments made to
Qualified Final Settlement Class Members shall be allocated thirty-three and one-third percent
(33 and 1/3%) to alleged wages (subject to tax withholding), thirty-three and one-third percent
(33 and 1/3%) to alleged interest (not subject to tax withholding), and thirty-three and one-third
percent (33 and 1/3%) to alleged liquidated damages (not subject to tax withholding).
Defendants shall not make as part of this Settlement Agreement, nor be required to make, any
deductions, nor pay any monthly contributions for any insurance, retirement, 401(k), or profit
sharing plans related to monies paid as a result of this Settlement Agreement.

                12.     Payment of Settlement Amounts for Qualified Settlement Class Members
to Settlement Administrator. The Settlement Administrator shall calculate all amounts due from
Defendants for the Qualified Final Settlement Class Members (including enhancement payments
to the Named Plaintiffs) no later than fifteen (15) days following the Final Effective Date.
Defendants shall make payments attributable to the Qualified Final Settlement Class Members
required hereunder to the Settlement Administrator no later than thirty (30) days following its
receipt of final calculations from the Settlement Administrator. If a payment becomes due on a
weekend or a holiday, Defendants shall make such payment on or before the next business day
following such weekend or holiday, as applicable. Until paid to the Settlement Administrator (as
provided herein) for the Qualified Final Settlement Class Members, at no time shall Defendants
have the obligation to segregate the funds comprising the Settlement Amount, Maximum
Settlement Amount or Maximum Distributable Amount from its other assets. Defendants shall
retain exclusive authority over, and responsibility for, those funds until paid.

                13.     Payment by Defendants of Attorneys’ Fees and Costs. Defendants shall
wire the amounts for approved attorneys’ fees and litigation expenses to Class Counsel in
accordance with written instructions provided by Class Counsel. These amounts will be wired
no later than fifteen (15) calendar days after the Final Effective Date.

               14.     Timing of Payments. All payments authorized by this Settlement
Agreement shall be made by the Settlement Administrator within twenty (20) days following
payment of such amounts to the Settlement Administrator by Defendants. All payments shall be
sent to the applicable Final Settlement Class Members by First Class Mail and shall be less all
applicable withholdings. Checks not negotiated within one hundred eighty (180) days from their
issue are void and may not be recovered by the applicable Final Settlement Class Member. All
such amounts shall be deemed Unclaimed Amounts and returned by the Settlement
Administrator to Defendants within thirty (30) days following the expiration of the 180-day
check negotiation deadline described above.

        B.       Tax Reporting and Withholding. The Settlement Administrator shall be
responsible for ensuring that all taxes associated with the Settlement Agreement are calculated,
withheld and timely paid to the appropriate authorities. The Settlement Administrator’s
responsibilities include the following: (i) filing all federal, state and local employment tax
returns, income tax returns, and other tax returns associated with the taxes, (ii) timely and proper
filing of all required federal, state and local information returns (e.g., 1099s, W-2s, etc.) with the
appropriate taxing authorities, (iii) notifying Defendants of the employer’s portion of federal,
state, or local wage-related taxes and ensuring those amounts are remitted to the Settlement
Administrator and then to the appropriate government entity (or entities) and (iv) completion of
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 14 of 36



any other steps necessary for compliance with any tax obligations under federal, state and/or
local law. In addition, the Settlement Administrator shall timely make such elections as
necessary or advisable to carry out the provisions of this paragraph. Such elections shall be
made in compliance with the procedures and requirements contained in the regulations. It shall
be the responsibility of the Settlement Administrator to timely and properly prepare and deliver
all necessary documentation for signature as may be required, withhold and transmit payroll or
wage related taxes and deductions, and thereafter to cause the appropriate filing of such
documentation to occur.

X.     RELEASE OF CLAIMS; WAIVER; ASSIGNMENT OF RIGHTS.

         A.     Release of Claims. Through the Final Effective Date and in exchange for the
consideration provided pursuant to this Settlement Agreement, the Named Plaintiffs and each
Final Settlement Class Member releases Defendants and their past, present, and future parents,
affiliates, subsidiaries, divisions, related business entities, predecessors, successors, partners,
joint venturers, affiliated organizations, insurers and assigns, and each of its and their past,
present and future shareholders, officers, directors, trustees, agents, employees, attorneys,
contractors, representatives, partners, joint venturers, insurers, benefit plans, divisions, units,
branches, or other persons or entities acting on their behalf (collectively, the “Released Persons”)
from any and all wage and hour related claims, whether under the FLSA, the GMWL, or under
any other legal theory, including, without limitation, all claims that were or could have been
asserted in the Action, whether known or unknown, suspected or unsuspected, concealed or
hidden.

        The listing of certain provisions here are for example only, and do not limit in any way
the nature of this release, which is intended by the Parties to encompass all wage and hour claims
(including any damages, equitable relief, interest, costs, liquidated damages or attorney’s fees
associated therewith).

        The Named Plaintiffs and Final Settlement Class Members acknowledge that they may
hereafter discover facts in addition to or different from those which they now believe to be true
with respect to the Released Claims, but agree that they have taken that possibility into account
in reaching this Settlement Agreement and that, notwithstanding the discovery or existence of
any such additional or different facts, as to which the Final Settlement Class Members expressly
assume the risk, they freely and voluntarily give the release as set forth above.

        B.     Release of Attorney’s Fees Claims. Class Counsel fully and finally releases,
following Defendants’ payment of the approved attorneys’ fees payable pursuant to the terms of
this Settlement Agreement, the Released Persons from any claims they have related to issuance
of such payment.

       C.     Released Claims. All of the claims, known or unknown, suspected or
unsuspected, concealed or hidden, asserted or unasserted, which are waived and released under
Sections X.A and B above are referred to herein as the “Released Claims.”
      Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 15 of 36



        D.      Assignment. The Named Plaintiffs and Final Settlement Class Members each
represent and warrant that nothing which would otherwise be released herein has been assigned,
transferred, or hypothecated or purportedly assigned, transferred, or hypothecated.

       E.      Waiver of Appeal. Any Final Settlement Class Member who does not submit a
valid objection to the Settlement waives any and all rights to appeal from the Final Approval
Order and Judgment, including, but not limited to, all rights to any post-judgment proceeding
and appellate proceeding such as a motion to vacate judgment, motion for new trial, and all
extraordinary writs. This waiver does not include a waiver of the right to oppose any appeals,
appellate proceedings or post-judgment proceedings, if any.

        F.     General Release of Claims by Named Plaintiffs.             In exchange for the
consideration set forth in this Settlement Agreement, which includes consideration beyond which
the Final Settlement Class Members will be entitled to receive before entering into this
Settlement Agreement, the receipt and sufficiency of which is expressly acknowledged, in
addition to releasing the Released Claims as set forth above, the Named Plaintiffs on behalf of
themselves and their respective heirs, marital community, executors, administrators, attorneys,
agents, representatives and assigns, does hereby and forever release, waive, acquit and discharge
the Released Persons from any and all claims, causes of action, actions, damages, losses,
demands, accounts, reckonings, rights, debts, liabilities, obligations, disputes, controversies,
payments, costs and attorneys’ fees of every kind and character, known or unknown, suspected
or unsuspected, concealed or hidden, existing or contingent, latent or patent, including but not
limited to the matters alleged in, arising from or related to the Named Plaintiffs’ employment
with Defendants, the cessation of said employment or the filing, prosecution or defense of the
Action (“the General Release”).

        It is the intention of Named Plaintiffs and Defendants that the General Release entered
into by the Named Plaintiffs as a part of this Settlement Agreement shall be effective as a bar to
all actions, causes of action, obligations, costs, expenses, attorneys’ fees, damages, losses,
claims, liabilities and demands of whatsoever character, nature and kind, known or unknown,
suspected or unsuspected, concealed or hidden. The Named Plaintiffs expressly agree that the
release provisions herein contained shall be given full force and effect in accordance with each
and all of their express terms and provisions, including but not limited to those terms and
provisions relating to unknown or unsuspected claims, demands and causes of action
hereinabove specified. The Named Plaintiffs specifically agree to assume the risk of the
subsequent discovery or understanding of any matter, fact or law which if now known or
understood would in any respect have affected this Settlement Agreement.

XI.    INADMISSIBILITY OF SETTLEMENT AGREEMENT/DENIAL OF LIABILITY

        This Settlement Agreement is the result of a good faith compromise of disputed claims,
and neither it nor any statement or conduct in furtherance of the settlement shall be offered or
construed to be an admission or concession of any kind by any Party. In particular, but without
limiting the generality of the foregoing, nothing about this Settlement shall be offered or
construed as an admission of liability, wrongdoing, impropriety, responsibility, or fault
whatsoever by Defendants, which expressly deny any liability, wrongdoing, impropriety,
responsibility, or fault whatsoever. In addition, and also without limiting the generality of the
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 16 of 36



foregoing, nothing about this Settlement shall be offered or construed as an admission or
evidence of the propriety or feasibility of certifying or maintaining a class in the Action or any
other action for adversarial, rather than settlement purposes.

XII.   COMMUNICATIONS REGARDING SETTLEMENT

        Communications regarding this Settlement prior to the Final Approval Date shall be
limited to Court-Approved Notices in the Action. After the Final Approval Date, Class Counsel
and the Named Plaintiffs agree that they will not issue any press releases, make any statements
on any web sites, or otherwise contact the media to publicize the Action and/or the terms of this
Settlement, including identifying the Defendants or any of their affiliated entities in conjunction
with the Action, the Settlement, or this Settlement Agreement. Nothing herein shall be construed
to prevent Class Counsel from communicating with Settlement Class Members or their
representatives about this Settlement or to prevent the Parties or their representatives from
communicating with financial or legal advisors regarding the Settlement. Additionally, nothing
herein shall be construed to prevent Class Counsel from referring to this settlement in future
applications in other matters to prove their adequacy as attorneys for a putative class or to justify
an award of attorney’s fees.

XIII. INTERIM STAY OF PROCEEDINGS

       The Parties agree to an immediate stay of all proceedings in the Action except such as are
necessary to implement the Settlement itself.

XIV. NOTICES

        All notices, requests, demands and other communications required or permitted to be
given pursuant to this Settlement Agreement shall be in writing and, except as provided
elsewhere in this Settlement Agreement or in any communication to the Settlement Class, shall
be delivered personally, via postage prepaid first-class mail, by email, or by fax. Delivery by
email is effective the date it was sent, provided the recipient acknowledges in writing within
three (3) business days the receipt of the email. Delivery by fax is effective as of the date the fax
is received, provided the sender receives confirmation that the fax transmission was successful.
The contact information is as follows:

       If to Plaintiffs or Class Counsel, then to:

Benjamin H. Terry
Law Offices of Benjamin H. Terry, P.C.
312 Crosstown Road, #355
Peachtree City, Georgia 30269
Fax: 678-817-9969
bht@bhtlaw.com

J. Marcus Howard
Geoffrey E. Pope
Pope & Howard, P.C.
945 East Paces Ferry Road
      Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 17 of 36



Suite 2525, Resurgens Plaza
Atlanta, Georgia 30326
Fax: 404-885-9998
gpope@popehoward.com
mhoward@popehoward.com


J. Derek Braziel
Lee & Braziel, LLP
1801 North Lamar Street, Suite 325
Dallas, Texas 75202
Fax: 214-749-1010
jdbraziel@L-B-Law.com

       If to Defendants or Defendants’ Counsel, then to:

HAWKINS PARNELL THACKSTON & YOUNG LLP
Ronald G. Polly, Jr.
Matthew A. Boyd4000 SunTrust Plaza
303 Peachtree Street, NE
Atlanta, GA 30308
Tel: (404) 614-7400
Fax: (404) 614-7500
rpolly@hptylaw.com
mboyd@hptylaw.com

XV.    RETENTION OF JURISDICTION BY THE COURT

       Following entry of the Final Approval Order and Judgment pursuant to this Settlement
Agreement, the Court shall retain jurisdiction for the purpose of addressing any issues which
may arise with respect to settlement administration or the enforcement of the terms of this
Settlement Agreement or any protective orders previously entered in the Action.

XVI. ENTIRE AGREEMENT

        This Settlement Agreement and its associated Exhibits set forth the entire agreement of
the Parties with respect to their subject matter and supersede any and all other prior agreements
and all negotiations leading up to the execution of this Settlement Agreement, whether oral or
written, regarding the subjects covered herein. The Parties acknowledge that no representation,
inducement, promise or statement relating to the subjects covered herein, oral or otherwise, has
been made by any of the Parties or by anyone acting on behalf of the Parties which is not
embodied or incorporated by reference herein, and further agree that no other agreement,
covenant, representation, inducement, promise or statement relating to the subjects covered
herein exists that is not set forth in writing in this Settlement Agreement.
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 18 of 36



XVII. MODIFICATION OR AMENDMENT

        This Settlement Agreement may not be modified, amended or altered except in a writing
signed by each Party whose rights or obligations hereunder would be affected thereby or by that
Party’s authorized legal representative, or as ordered by the Court. A signature by Class Counsel
shall bind the Final Settlement Class.

XVIII. CHOICE OF LAW

       This Settlement Agreement shall be governed by and construed, enforced and
administered in accordance with the laws of the State of Georgia, without regard to its conflicts-
of-law rules.

XIX. CONSTRUCTION

        This Settlement Agreement is entered into freely and voluntarily, with each Party having
been represented by counsel in the settlement negotiations leading up to, and in connection with
the preparation and execution of, this Settlement Agreement. The Parties acknowledge and
agree that all Parties had an equal hand in drafting this Settlement Agreement so that it shall not
be deemed to have been prepared or drafted by one Party or another.

XX.    EXECUTION IN COUNTERPARTS

        This Settlement Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same instrument. Any
signature to this Settlement Agreement transmitted or obtained by facsimile, electronic mail or
electronic signature service, or any copies of any such signatures are valid and binding.

XXI. AUTHORITY

       The individuals signing this Settlement Agreement on behalf of Defendants represent and
warrant that they are duly authorized to do so. Counsel for the Parties likewise represent and
warrant that they are duly authorized by their respective clients to approve this Settlement
Agreement and to take all appropriate action required and permitted to be taken by this
Settlement Agreement.

XXII. CIRCULAR 230 DISCLAIMER

       The Parties acknowledge and agree that (1) no provision of this Settlement Agreement
and no written communication or disclosure between or among the Parties or their attorneys and
other advisors is or was intended to be, nor shall any communication or disclosure constitute or
be construed or be relied upon as tax advice within the meaning of the United States Treasury
Department Circular 230 (31 (CFR Part 10, as amended)); (2) Each Party (a) has relied
exclusively upon his, her or its own, independent legal and tax advisors for advice (including tax
advice) in connection with this Settlement Agreement (b) has not entered into this Settlement
Agreement based upon the recommendation of any other party or any attorney or advisor to any
other party, and (c) is not entitled to rely upon any communication or disclosure by any attorney
or advisor to any other party to avoid any tax penalty that may be imposed on the Party; and (3)
       Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 19 of 36



no attorney or advisor to any other party has imposed any limitation that protects the
confidentiality of any such attorney’s or advisor’s tax strategies (regardless whether such
limitation is legally binding) upon disclosure by the Party of the tax treatment or tax structure of
any transaction, including transaction contemplated by this Settlement Agreement.

XXIII. REASONABLE COOPERATION

       The Parties shall provide reasonable cooperation with one another and the Settlement
Administrator in implementing this Settlement Agreement, including but not limited to providing
information and executing documents necessary to effectuate its purpose.

XXIV. MISCELLANEOUS

      A.      Headings. The headings in this Settlement Agreement are included for
convenience only and shall not be given weight in its construction.

       B.       Signatures. Facsimile or e-mail transmissions of the signatures or digital
signatures of the Parties or their representatives shall be binding on the Parties.

        IN WITNESS WHEREOF, this Settlement Agreement, consisting of twenty (20) pages
(not including signature pages) plus Exhibits A through D, has been duly executed by and on
behalf of the Parties on October _____, 2018.



DATED:
                                                 MARGARET ANDERSON


DATED:
                                                 MARY DIXON


DATED:
                                                 LATASHA WILLIAMS


DATED:
                                                 KYONNIE SUTHERLAND


                                                 RES-CARE, INC.


DATED:                                           By:
     Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 20 of 36



                                     SOUTHERN HOME CARE SERVICES, INC.


DATED: ___________________           By:___________________________________




APPROVED AS TO                       LAW OFFICE OF BENJAMIN H. TERRY,
FORM & CONTENT:                      P.C..



                                     By:
                                           Benjamin H. Terry, Esq.
                                           Class Counsel


                                     POPE & HOWARD, P.C.


                                     By:
                                           J. Marcus Howard, Esq.
                                           Class Counsel


                                     LEE & BRAZIEL, LLP


                                     By:__________________________________
                                        J. Derek Braziel
                                        Class Counsel



APPROVED AS TO                       HAWKINS PARNELL THACKSTON &
FORM & CONTENT:                      YOUNG LLP


                                     By:
                                           Ronald G. Polly, Jr. Esq.
                                           Counsel for Defendants
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 21 of 36



                                         EXHIBIT A

                                 [CLASS NOTICE FORM]

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

MARGARET ANDERSON, et al.,                         )
Individually and on behalf of all                  )
Others similarly situated,                         )
                                                   )
         Plaintiffs,                               )
v.                                                 )       CIVIL ACTION FILE NO.
                                                   )       1:13-cv-00840-LMM
SOUTHERN HOME CARE                                 )
SERVICES, INC., and RES-CARE, INC.,                )
                                                   )
         Defendants.                               )
                                                   )

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

                 THIS IS AN OFFICIAL COURT NOTICE OF A PROPOSED
                             CLASS ACTION SETTLEMENT

                       WHY IS THIS NOTICE BEING SENT TO YOU?

        This Notice is part of an Order by the United States District Court for the Northern
District of Georgia, Atlanta Division (the “Court”), dated ____________. The purpose of this
Notice is to inform you of the settlement of a class action lawsuit entitled Margaret Anderson,
Mary Dixon, Latasha Williams and Kyonnie Sutherland, individually and on behalf of all others
similarly situated, v. Southern Home Care Services, Inc. and Res-Care, Inc, Case No. 1:13-cv-
00840-LMM (the “Action”), in which plaintiffs, Margaret Anderson, Mary Dixon, Latasha
Williams and Kyonnie Sutherland, allege violations of Georgia’s minimum wage laws. When
approved, the settlement will result in: (a) payment of money to Settlement Class Members; (b)
dismissal of the pending Action; and (c) the release of certain potential or actual claims which
Settlement Class Members may have against Southern Home Care Services, Inc. (“SHCS”) and
Res-Care, Inc. (“ResCare”). The material terms of the settlement are described below in more
detail.

       You have received this Notice because you may be in a group of Class Members in this
Settlement Class and this Notice contains important information regarding your rights under the
proposed settlement. If you are a Class Member, you will be eligible to receive money as part of


                                             -1-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 22 of 36



the settlement, but in exchange you give up certain potential claims and rights against SHCS and
ResCare.

       WHAT TO DO IF YOU WISH TO OBTAIN MONEY IN THIS SETTLEMENT

       To participate in the monetary relief offered in this Settlement, you must (1) not exclude
yourself from the settlement; and (2) timely file a valid and complete claim form.

                 WHAT ARE THE CRITICAL DATES AND DEADLINES?

[DATE]         The last day to submit your Exclusion Form to exclude yourself from the
               settlement, if you desire to do so;

[DATE]         The last day to submit your Claim Form to obtain monetary relief, if you desire to
               do so;

[DATE]         The last day to file with the Court any objection to any terms of the proposed
               Settlement;

[DATE]         The Court hearing on any timely objections and hearing on final approval of
               settlement.

[DATE]         The approximate date payment processing and distribution begins if there are no
               objections, appeals, or court ordered extensions.

                                 WHAT IS A CLASS ACTION?

        A class action is a lawsuit in which the claims and rights of many people, including
potentially yours in this case, are decided in a single court proceeding. One or more
representative plaintiffs, also known as “class representatives,” assert claims on behalf of the
entire class. This avoids a large number of individual lawsuits and enables the court to resolve
similar claims efficiently in a single action. In a class action, the court supervises the prosecution
of class claims to ensure fairness.

                                 WHAT IS THIS CASE ABOUT?

         This Action asserts claims against SHCS and/or ResCare for claiming that hourly
employees who drove between multiple clients during a work day should have been paid
additional minimum wages for their “Drive Time.” SHCS and ResCare deny the claims made in
this Action both as to facts and law, and deny any and all violation of Georgia law and any
liability to its employees. It has agreed to settle the Action to avoid the costs of further litigation.

                    WHAT HAS TAKEN PLACE SO FAR IN THE CASE?

       The Action was filed on February 15, 2013. The parties have produced information to
each other and conducted extensive factual and legal investigation regarding the claims. The


                                                 -2-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 23 of 36



parties also participated in settlement negotiations with a professional mediator to resolve the
case, which ultimately resulted in the agreement to settle the Action on the terms outlined in this
Notice. The proposed settlement was presented to the Court for Preliminary Approval
on____________. At that time, the Court preliminarily approved the settlement, certified the
Class for settlement purposes only, appointed Class Counsel, and approved this Class Notice and
the procedures for finalizing the settlement approval process, and set _____________ as the date
for a hearing on whether to grant final approval of the settlement.

                   WHAT ARE THE TERMS OF THE SETTLEMENT?

        SHCS has agreed to pay a maximum total settlement of up to $7,727,500. This total
amount will include payments to participating Class Members, Class Counsel, the Named
Plaintiffs, the Settlement Administrator, and for taxes. Should the Court approve the settlement,
and should it approve the applications of Plaintiffs Margaret Anderson, Mary Dixon, Latasha
Williams and Kyonnie Sutherland for enhancements and their attorneys’ application for an award
of attorneys' fees and costs.

        1. Payment to Class Members: Class Members who do not exclude themselves from
the settlement and who file valid and timely Claim Forms shall receive payments from the
Settlement Fund based upon the estimated time they spent driving between clients in a work day,
as determined by an expert labor economist. Settlement Payments for which individual Class
Members are eligible could be as low as $25.00 or run into the thousands of dollars. The average
payment to which Class Members would be eligible is, however, approximately $466.

        2. Timing of Settlement Payments: The portion of the settlement payments remaining
after payment of the allocated administration costs, payments of attorneys' fees and litigation
costs, and incentive payments as described above shall be used to pay Settlement Shares to Class
Members who do not exclude themselves from the Settlement and who file valid and timely
Claim Forms. The Settlement Shares to participating Class Members shall be paid
approximately 65 days after the settlement becomes final.

       3. Attorneys' Fees and Costs/Administration Costs: Class Counsel, will apply to the
Court for approval of attorneys’ fees and costs in an amount not to exceed of $2,690.833. Class
Counsel will be paid at the same time as Class Member payments. Payment of costs reasonably
incurred by the Claims Administrator will be paid at the same time as Class Members (not to
exceed $30,000).

        4. Proposed Incentive Payments: The proposed incentive payment, subject to the
Court’s approval, is $7,500 each for Plaintiff Margaret Anderson, Mary Dixon, Latasha Williams
and Kyonnie Sutherland. These incentive payments are made to compensate these individuals for
their time, their general release of all claims, and the potential financial risks they faced in
bringing the Action.




                                               -3-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 24 of 36



              WHAT DO YOU GIVE UP IF YOU DO NOT EXCLUDE YOURSELF?

         If you do not affirmatively exclude yourself from this settlement, you will give up the
right to sue or make administrative claims against the Released Persons for any wages, interest
and penalties you may be owed through the date the Settlement becomes final. This is referred
to as a “Release of All Claims.” You also acknowledge that you may have Released Claims that
are presently unknown and that the release contained in this settlement is intended to and will
fully, finally, and forever discharge the Released Claims that were the subject of this lawsuit,
whether now asserted or un-asserted, known or unknown, suspected or unsuspected, concealed
or hidden.

       The Release contained in the proposed Settlement Agreement specifically reads as
follows:

         A.      Release of Claims. Through the Final Effective Date and in exchange for the
consideration provided pursuant to this Settlement Agreement, the Named Plaintiffs and each
Final Settlement Class Member releases Defendants and their past, present, and future parents,
affiliates, subsidiaries, divisions, related business entities, predecessors, successors, partners,
joint venturers, affiliated organizations, insurers and assigns, and each of its and their past,
present and future shareholders, officers, directors, trustees, agents, employees, attorneys,
contractors, representatives, partners, joint venturers, insurers, benefit plans, divisions, units,
branches, or other persons or entities acting on their behalf (collectively, the “Released Persons”)
from any and all wage and hour related claims, whether under the FLSA [Fair Labor Standards
Act], the GMWL [Georgia Minimum Wage Law], or under any other legal theory, including,
without limitation, all claims that were or could have been asserted in the Action, whether known
or unknown, suspected or unsuspected, concealed or hidden.

        The listing of certain provisions here are for example only, and do not limit in any way
the nature of this release, which is intended by the Parties to encompass all wage and hour claims
(including any damages, equitable relief, interest, costs, liquidated damages or attorney’s fees
associated therewith).

        The Named Plaintiffs and Final Settlement Class Members acknowledge that they may
hereafter discover facts in addition to or different from those which they now believe to be true
with respect to the Released Claims, but agree that they have taken that possibility into account
in reaching this Settlement Agreement and that, notwithstanding the discovery or existence of
any such additional or different facts, as to which the Final Settlement Class Members expressly
assume the risk, they freely and voluntarily give the release as set forth above.

        B.      Release of Attorney’s Fees Claims. Class Counsel fully and finally releases,
following Defendants’ payment of the approved attorneys’ fees payable pursuant to the terms of
this Settlement Agreement, the Released Persons from any claims they have related to issuance
of such payment.

       C.      Released Claims. All of the claims, known or unknown, suspected or
unsuspected, concealed or hidden, asserted or unasserted, which are waived and released under
Sections A and B above are referred to herein as the “Released Claims.”

                                               -4-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 25 of 36



        D.       Assignment. The Named Plaintiffs and Final Settlement Class Members each
represent and warrant that nothing which would otherwise be released herein has been assigned,
transferred, or hypothecated or purportedly assigned, transferred, or hypothecated.

       E.       Waiver of Appeal. Any Final Settlement Class Member who does not submit a
valid objection to the Settlement waives any and all rights to appeal from the Final Approval
Order and Judgment, including, but not limited to, all rights to any post-judgment proceeding
and appellate proceeding such as a motion to vacate judgment, motion for new trial, and all
extraordinary writs. This waiver does not include a waiver of the right to oppose any appeals,
appellate proceedings or post-judgment proceedings, if any.

        F.      General Release of Claims by Named Plaintiffs. In exchange for the
consideration set forth in this Settlement Agreement, which includes consideration beyond which
the Final Settlement Class Members will be entitled to receive before entering into this
Settlement Agreement, the receipt and sufficiency of which is expressly acknowledged, in
addition to releasing the Released Claims as set forth above, the Named Plaintiffs on behalf of
themselves and their respective heirs, marital community, executors, administrators, attorneys,
agents, representatives and assigns, does hereby and forever release, waive, acquit and discharge
the Released Persons from any and all claims, causes of action, actions, damages, losses,
demands, accounts, reckonings, rights, debts, liabilities, obligations, disputes, controversies,
payments, costs and attorneys’ fees of every kind and character, known or unknown, suspected
or unsuspected, concealed or hidden, existing or contingent, latent or patent, including but not
limited to the matters alleged in, arising from or related to the Named Plaintiffs’ employment
with Defendants, the cessation of said employment or the filing, prosecution or defense of the
Action (“the General Release”).

        It is the intention of Named Plaintiffs and Defendants that the General Release entered
into by the Named Plaintiffs as a part of this Settlement Agreement shall be effective as a bar to
all actions, causes of action, obligations, costs, expenses, attorneys’ fees, damages, losses,
claims, liabilities and demands of whatsoever character, nature and kind, known or unknown,
suspected or unsuspected, concealed or hidden. The Named Plaintiffs expressly agree that the
release provisions herein contained shall be given full force and effect in accordance with each
and all of their express terms and provisions, including but not limited to those terms and
provisions relating to unknown or unsuspected claims, demands and causes of action
hereinabove specified. The Named Plaintiffs specifically agree to assume the risk of the
subsequent discovery or understanding of any matter, fact or law which if now known or
understood would in any respect have affected this Settlement Agreement.

              WHY DO CLASS COUNSEL RECOMMEND THIS SETTLEMENT?

        Relative to the risks and costs of continuing the litigation, Class Counsel believe this
settlement provides a favorable recovery which is in the best interests of the Class. Absent
settlement, Plaintiffs would have to attempt to maintain class certification on the claims set forth
in the Action over the strenuous opposition of SHCS and ResCare. Additionally, at trial,
Plaintiffs would have the burden of proof to establish liability and the amount of damages. In
Class Counsel's judgment, were this case to proceed, there is a risk of an adverse result both at
the certification stage, at trial, and/or on appeal. The case involves many unresolved factual and

                                               -5-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 26 of 36



legal issues, some of which could be decided against Plaintiffs at or before trial, and which
would jeopardize Plaintiffs’ ability to certify a class or to obtain a favorable judgment and
preserve it on appeal. In addition, settling the case now has the further advantage of avoiding the
very substantial additional costs and delay that further litigation would involve. Absent
settlement, it is likely the litigation would continue for years before Class Members receive a
monetary recovery, if any. Given the costs involved in further litigation and the time-value of
money, even if a favorable judgment were obtained at trial, it could well produce less net
recovery to the Class Members than the present settlement.

                          WHAT SHOULD YOU DO IF YOU
                 DO NOT WANT TO PARTICIPATE IN THE SETTLEMENT?

        You can exclude yourself from the class by submitting a valid and timely request for
exclusion if you don’t wish to participate in this settlement. (See Exhibit 1 attached hereto). That
is, you must state that you want to be excluded. If you submit a valid and timely request for
exclusion, you will have no rights under the Settlement, you may not object to the Settlement,
you will not receive any money, and will not be bound by the Settlement Agreement or the Final
Judgment which the Court enters to implement the settlement.

                           WHAT YOU MUST DO IF YOU
                      WANT TO OBTAIN MONETARY RECOVERY

       To obtain any monetary recovery, you must file a valid and timely Claim Form, which is
attached hereto as Exhibit 2. If you do not submit a valid and timely Claim Form, you will not
be entitled to any monetary recovery, but you will otherwise be bound by the terms of the
settlement and the Release described above.

                                       FINAL HEARING

       A final hearing to determine if the Settlement is “fair, adequate and reasonable” will be
held on ______________, at _____ a.m., before the Honorable Leigh Martin May in the United
States District Court for the Northern District of Georgia, Atlanta Division, located at
_________________________ (the “Final Hearing”). The Court may choose to waive the
requirement of an in-person Final Hearing if no objections are filed. The Court will also be
asked to approve Class Counsel's request for attorneys' fees and costs, payments to the
Settlement Administrator, and Plaintiffs’ incentive awards. The Final Hearing will conclude the
case by dismissal and permit the distribution of money as set-out above. There is no need to
appear at the final hearing, although you may do so if you wish.

              WHAT IF YOU DO NOT AGREE WITH THE SETTLEMENT TERMS?

        Subject to the conditions set forth below, any Class Member who does not exclude
himself or herself from the Settlement may object to the proposed settlement and may appear to
be heard at the Final Hearing. Objections and/or notices of intent to appear to object must: (a) be
in writing, (b) clearly identify the case name and number Margaret Anderson, Mary Dixon,
Latasha Williams and Kyonnie Sutherland, individually and on behalf of all others similarly


                                               -6-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 27 of 36



situated, v. Southern Home Care Services, Inc. and Res-Care, Inc, Case No. 1:13-cv-00840-
LMM and (c) state the specific reason for each objection and any legal support. Objections
and/or notices of intent to appear to object must be filed with: Clerk of Court, United States
District Court for the Northern District of Georgia, Atlanta Division, ___________________
with a courtesy copy delivered to the chambers of Judge May at ___________________. The
Court must receive any written objections and/or notices of intent to appear no later than
__________________ along with proof of service by mail of copies to the following counsel and
the Settlement Administrator:

         CLASS COUNSEL:

Benjamin H. Terry
Law Offices of Benjamin H. Terry, P.C.
312 Crosstown Road, #355
Peachtree City, Georgia 30269
Fax: 678-817-9969
bht@bhtlaw.com

J. Marcus Howard
Geoffrey E. Pope
Pope & Howard, P.C.
945 East Paces Ferry Road
Suite 2525, Resurgens Plaza
Atlanta, Georgia 30326
Fax: 404-885-9998
gpope@popehoward.com
mhoward@popehoward.com

J. Derek Braziel
Lee & Braziel, LLP
1801 North Lamar Street, Suite 325
Dallas, Texas 75202
Fax: 214-749-1010
jdbraziel@L-B-Law.com

DEFENDANT’S COUNSEL:

Ronald G. Polly, Jr.
Matthew A. Boyd
HAWKINS PARNELL THACKSTON & YOUNG LLP
303 Peachtree Street, NE
Suite 4000
Atlanta, GA 30308
Tel: (404) 614-7400




                                            -7-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 28 of 36



         SETTLEMENT ADMINISTRATOR

         [SIMPLURIS, INC.]


        Unless otherwise ordered by the Court, any Class Member who does not make his or her
objection or opposition is deemed to have waived all objections and opposition timely and fully
to the fairness, reasonableness and adequacy of the proposed Settlement, the distribution of
Settlement payments to and among Class Members, the fee and expense application, and the
incentive payment application, and will have no other chance to object, oppose or appeal any of
these items. The Court may suspend or reschedule the Final Hearing without further notice to the
Class. If you have any further questions, please feel free to contact Class Counsel, above. This
Class Notice contains only a summary of the Action and terms of the proposed settlement.

        For more detail, the pleadings and other records in the Action and the full Settlement
Agreement are available for inspection by you or your representative in person at the Clerk of
Court, United States District Court for the Northern District of Georgia, Atlanta Division,
_________________________ between the hours of 9:00 a.m. and 4:00 p.m., Monday through
Friday.

PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE.

DATED:___________________

Order of: The Honorable Leigh Martin May, United States District Court Judge




                                             -8-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 29 of 36



                                         EXHIBIT B

                               [PROPOSED CLAIM FORM]

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

MARGARET ANDERSON, et al.,                         )
Individually and on behalf of all                  )
Others similarly situated,                         )
                                                   )
         Plaintiffs,                               )
v.                                                 )      CIVIL ACTION FILE NO.
                                                   )      1:13-cv-00840-LMM
SOUTHERN HOME CARE                                 )
SERVICES, INC., and RES-CARE, INC.,                )
                                                   )
         Defendants.                               )
                                                   )

     IF YOU WANT TO MAKE A CLAIM UNDER THIS SETTLEMENT, YOU MUST
                         COMPLETE THIS FORM.

                                      Please provide current address (if different) here:
       <<Name>>                        ______________________________________
       <<Address1>>                    ______________________________________
       <<Address2>>                    ______________________________________
       <<City>>, <<State>> <<Zip Code>>______________________________________

     YOU MUST COMPLETE, SIGN, AND MAIL (BY FIRST CLASS U.S. MAIL OR
EQUIVALENT), FAX, OR EMAIL THIS CLAIM FORM. IT MUST BE POSTMARKED (IF
MAILED), FAXED, OR EMAILED ON OR BEFORE ____________________,
ADDRESSED AS FOLLOWS, OR YOU WILL BE INELIGIBLE TO RECEIVE A
MONETARY RECOVERY.

                                         MAIL TO:




                                             -9-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 30 of 36



                                         INSTRUCTIONS:

        1.     You must complete, sign and mail, fax, or email this Claim Form in order to be
eligible for monetary recovery. You must include the last four digits of your social security
number in the space provided below.

       2.       If you move, please send the Claims Administrator your new address. It is your
responsibility to keep a current address on file with the Claims Administrator.

                                     RELEASE OF CLAIMS

      If you make a claim, you are releasing all wage and hour claims against Southern
Home Care Services, Inc. (“SHCS”) and Res-Care, Inc., and their related personnel and
companies, as outlined below. For purposes of the release, you are a “Final Settlement
Class Member”.

        A.      Release of Claims. Through the Final Effective Date and in exchange for the
consideration provided pursuant to this Settlement Agreement, the Named Plaintiffs and each
Final Settlement Class Member releases Res-Care, Inc., Southern Home Care Services, Inc., and
their past, present, and future parents, affiliates, subsidiaries, divisions, related business entities,
predecessors, successors, partners, joint venturers, affiliated organizations, insurers and assigns,
and each of its and their past, present and future shareholders, officers, directors, trustees, agents,
employees, attorneys, contractors, representatives, partners, joint venturers, insurers, benefit
plans, divisions, units, branches, or other persons or entities acting on their behalf (collectively,
the “Released Persons”) from any and all wage and hour related claims, whether under the Fair
Labor Standards Act, the Georgia Minimum Wage Law, or under any other legal theory,
including, without limitation, all claims that were or could have been asserted in the Action,
whether known or unknown, suspected or unsuspected, concealed or hidden.

        The listing of certain provisions here are for example only, and do not limit in any way
the nature of this release, which is intended by the Parties to encompass all wage and hour claims
(including any damages, equitable relief, interest, costs, liquidated damages or attorney’s fees
associated therewith).

        The Named Plaintiffs and Final Settlement Class Members acknowledge that they may
hereafter discover facts in addition to or different from those which they now believe to be true
with respect to the Released Claims, but agree that they have taken that possibility into account
in reaching this Settlement Agreement and that, notwithstanding the discovery or existence of
any such additional or different facts, as to which the Final Settlement Class Members expressly
assume the risk, they freely and voluntarily give the release as set forth above.

         B.     Release of Attorney’s Fees Claims. Class Counsel fully and finally releases,
 following Defendants’ payment of the approved attorneys’ fees payable pursuant to the terms of
 this Settlement Agreement, the Released Persons from any claims they have related to issuance
 of such payment.



                                                 - 10 -
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 31 of 36



       C.      Released Claims. All of the claims, known or unknown, suspected or
unsuspected, concealed or hidden, asserted or unasserted, which are waived and released under
Subsections A and B above are referred to herein as the “Released Claims.”

        D.       Assignment. The Named Plaintiffs and Final Settlement Class Members each
represent and warrant that nothing which would otherwise be released herein has been assigned,
transferred, or hypothecated or purportedly assigned, transferred, or hypothecated.

       E.       Waiver of Appeal. Any Final Settlement Class Member who does not submit a
valid objection to the Settlement waives any and all rights to appeal from the Final Approval
Order and Judgment, including, but not limited to, all rights to any post-judgment proceeding
and appellate proceeding such as a motion to vacate judgment, motion for new trial, and all
extraordinary writs. This waiver does not include a waiver of the right to oppose any appeals,
appellate proceedings or post-judgment proceedings, if any.

       Southern Home Care Services, Inc. (“SHCS”) records have been used to estimate that
you drove approximately ____ miles and ____ hours between clients on SHCS business during
the applicable time periods.        Based upon these calculations, you may be eligible for
approximately $______ in alleged minimum wages. Note: The amount you receive could be
higher or lower than this estimate.

                    DECEASED OR INCAPACITATED CLASS MEMBERS

       If you are submitting this Claim Form on behalf of a class member who has passed away
or become incapacitated, provide details about the capacity in which you are submitting this
Claim Form on separate sheets and include them with this completed Claim Form.

                  TAXPAYER IDENTIFICATION NUMBER CERTIFICATION

Substitute IRS Form W-9.

    Enter the last four digits of your Social Security Number: XXX—XX–_________.

I certify that:

        1.     The partial social security number shown on this form correctly states the
last 4 digits of my taxpayer identification number, and

       2.     I am not subject to backup withholding because: (a) I am exempt from
backup withholding, or (b) I have not been notified by the Internal Revenue Service
(IRS) that I am subject to backup withholding as a result of a failure to report all interest
or dividends, or (c) the IRS has notified me that I am no longer subject to backup
withholding; and

         3.   I am a U.S. citizen or authorized to work in the U.S.



                                                - 11 -
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 32 of 36



       Note: If you have been notified by the IRS that you are subject to backup
withholding, you must cross out item 2 above.

       The IRS does not require your consent to any provision of this document
other than this Form W-9 certification to avoid backup withholding.


       I declare under penalty of perjury under the laws of the State of Georgia that the
foregoing is true and correct.

              Dated: ____________ __________________________________________
                                          Signature


               YOU MUST COMPLETE ALL PAGES OF THE CLAIM FORM.




                                          - 12 -
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 33 of 36



                                          EXHIBIT C

                                    [EXCLUSION FORM]


       Margaret Anderson, et al. v. Southern Home Care Services, Inc. and Res-Care, Inc.
                                 Case No. 1:13-cv-00840-LMM
                          CLASS MEMBER EXCLUSION FORM



 TO EXCLUDE YOURSELF FROM THIS CLASS ACTION, YOU MUST COMPLETE
  THIS FORM AND RETURN IT TO [CLAIMS ADMINISTRATOR ADDRESS] NO
                       LATER THAN [DATE.]
        I, __________________, wish to exclude myself from this Class Action lawsuit. If I
exclude myself I understand that I will receive no money or other benefits from this lawsuit, and
I will not be bound by the Settlement Agreement and Final Order in this matter. I understand
that I will retain my right to make a claim if I wish to do so.
Your Current Address:
______________________________________________________________________________
______________________________________
Last Four Digits of Social Security Number:         ___________
Current Telephone Number:                           _______________
Signature:     __________________________________________________
      RETURN THIS FORM NO LATER THAN [DATE] TO [SETTLEMENT
 ADMINISTRATOR ADDRESS]. IF THIS FORM IS NOT POSTMARKED BY [DATE],
     YOU WILL NOT BE ELIGIBLE TO EXCLUDE YOURSELF FROM THE
                SETTLEMENT OF THIS THIS LAWSUIT.




                                              -1-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 34 of 36



                                           EXHIBIT D

                       [PROPOSED PRELIMINARY APPROVAL ORDER]


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

MARGARET ANDERSON, et al.,                            )
Individually and on behalf of all                     )
Others similarly situated,                            )
                                                      )
         Plaintiffs,                                  )
v.                                                    )       CIVIL ACTION FILE NO.
                                                      )       1:13-cv-00840-LMM
SOUTHERN HOME CARE                                    )
SERVICES, INC., and RES-CARE, INC.,                   )
                                                      )
         Defendants.                                  )
                                                      )

         On ____________________, the Court considered the motion of Plaintiffs Margaret
Anderson, Mary Dixon, Latasha Williams and Kyonnie Sutherland (“Plaintiffs”) for preliminary
approval of the parties’ proposed settlement, approval of the notice of settlement and
claim/exclusion form to the class, appointment of Simpluris, Inc. as settlement administrator, and
the setting of a date for hearing of the Final Approval of the settlement.
         ___________________________________________________ appeared for Plaintiffs,
and Ronald G. Polly, Jr. and Matthew A. Boyd appeared for Defendants.
         The Court having read and considered the papers on the motion, heard the presentations
of Class Counsel and Defendants’ counsel, having reviewed all of the submissions presented
with respect to the proposed Settlement, having carefully considered the requirements for class
certification, and having determined that the Settlement is fair, adequate, and reasonable, it is
hereby ORDERED, ADJUDGED, and DECREED that:

         1.      The Court finds that the notice plan set forth in the Settlement Agreement
constitutes the best notice practicable under the circumstances and shall constitute due and



                                                -1-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 35 of 36




sufficient notice to the Settlement Class of the pendency of the Action, the terms of the
Settlement Agreement, and the Final Approval Hearing, and satisfies the requirements of federal
due process law.

          2.   The Settlement, as set forth in the Settlement Agreement, is in all respects fair,
reasonable, adequate and in the best interests of the Settlement Class, and it is preliminarily
approved. The Parties shall effectuate the Settlement Agreement according to its terms. The
Settlement Agreement, and every term and provision thereof, shall be deemed incorporated
herein as if explicitly set forth and shall have the full force of an Order of this Court.

          3.   Simpluris, Inc. is appointed as the Settlement Administrator.

          4.   Notice shall be disseminated according to the notice plan described in the
Settlement Agreement and substantially in the form submitted by the parties. Proof of
distribution of the Notice and Exclusion forms shall be filed by the parties at or prior to the Final
Approval Hearing.

          5.   Defendants are directed to provide to the Settlement Administrator the
information for Class Members specified by the Settlement Agreement no later than thirty (30)
days after the Court enters this Order.

          6.   The Settlement Administrator is directed to mail the approved Notice of
Settlement and Claim/Exclusion forms no later than ten (10) business days following receipt of
the Class Member information from Defendants.

          7.   Any Class Member who objects to the settlement must mail their objection to the
Court, Settlement Administrator, Class Counsel, and Defendants’ Counsel so that it is
postmarked no later than 45 days following mailing of the Class Settlement Notice.

          8.   Any Class Member who wishes to exclude him/herself from the Settlement must
mail the Exclusion form to the Settlement Administrator within 45 days of mailing of the Class
Notice.




                                                 -2-
12332346v.1
        Case 1:13-cv-00840-LMM Document 93-1 Filed 10/26/18 Page 36 of 36




         9.       A Final Approval Hearing will be held on ___________ at ____ a.m./p.m., ____,
to determine whether the proposed settlement should be granted final approval. The Court will
hear all evidence and argument necessary to evaluate the Settlement, and will consider Plaintiffs’
request for class representative incentive payments and Class Counsel’s request for attorneys’
fees and costs.

         10.      Any Class Member who complies with the procedures and requirements specified
in the Notice of Settlement may appear at the final approval hearing in person or with his or her
attorney, and show cause why the Court should not approve the Settlement, or object to the
motion for awards of the class representative incentive payments and Class Counsel’s attorneys’
fees and costs payment.

         11.      The Court reserves the right to continue the date of the final approval hearing
without further notice to Class Members. The Court shall retain jurisdiction necessary to
effectuate this Order and to consider all further applications arising out of or in connection with
the Settlement.




Dated: _____________, 2018                                   ____________________________
                                                             Hon. Leigh Martin May,
                                                             U.S. District Court Judge




                                                -3-
12332346v.1
